DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Williams et al. (US 2003/0112835)  and Li et al.  (US 2007/0230524) are cited as pertinent prior art.
Williams et al.  ‘835 shows and discloses an apparatus for frequency conversion and mixing of laser light comprising polarization rotator, phase modulator laser and feedback system where a laser light from a tunable distributed feedback fiber laser produces a light at a given frequency, wavelength, and intensity, converting the laser light in a nonlinear crystal for frequency conversion or mixing; and measuring the resonant frequency of the nonlinear resonator and adjust the laser light frequency to match the resonant frequency conditions within the nonlinear resonator (TITLE; Abstract; Fig 1, 3: laser source 10, polarization rotator 11/14, phase modulator 12, fiber amplifier 13, nonlinear resonator 15).     
Li et al. ‘524 shows and discloses laser power control unit for performing auto power control including ADC for generating a power control signal and coupled to front photodiode output signal into a digital feedback signal for compensation (TITLE; Abstract; Fig 3, 6-7: Digital control circuit; 201 OPU, and feedback).
	However, with respect to claim 1 the references fail to teach in conjunction to a  laser apparatus comprising: a light source configured to generate laser light; an optical negative feedback unit configured to narrow a spectral line of the laser light using optical negative feedback; a frequency modulator unit configured to input a modulation signal to the light source to modulate a frequency of the laser light; a modulation amount detector unit configured to detect a modulation amount in the frequency of the laser light; and a modulation sensitivity calculator unit configured to calculate a modulation sensitivity from (i) the modulation amount and (ii) an intensity of the modulation signal – as defined by the specification.

Similarly, with respect to claim 8 the references fail to teach in conjunction to a laser apparatus comprising: a light source configured to generate laser light; an optical negative feedback circuit configured to narrow a spectral line of the laser light using optical negative feedback; a frequency modulator circuit configured to input a modulation signal to the light source to modulate a frequency of the laser light; a modulation amount detector circuit configured to detect a modulation amount in the frequency of the laser light; and one or more processors configured to calculate a modulation sensitivity from (i) the modulation amount and (ii) an intensity of the modulation signal – as defined by the specification.
The references fail to disclose the structure required or cited by the claims.   Therefore, claims 2-7, 9-14 are also allowable as they directly depend on claims 1, 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828